NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5163-17T3

EDNA ALBERT and
SCHMUEL ALBERT,
her husband,

          Plaintiffs-Appellants,

v.

PATHMARK STORES, INC., and
KLINGENSMITH ASSOCIATES,
LLC,

          Defendants-Respondents,

and

MICHAEL C. DISTEFANO,
M.D., CHARLES F. ASTA, M.D.,
THE VALLEY HOSPITAL, and
MALWINDER SINGH, M.D.,

     Defendants.
______________________________

                    Submitted June 6, 2019 – Decided July 10, 2019

                    Before Judges Whipple and Firko.
            On appeal from the Superior Court of New Jersey, Law
            Division, Bergen County, Docket No. L-8938-12.

            Joseph H. Neiman, attorney for appellants.

            Respondents have not filed briefs.

PER CURIAM

      In this personal injury matter, Edna Albert and her husband, Schmuel

Albert, appeal from a June 14, 2018 judgment, focusing their appeal on a May

22, 2015 order granting summary judgment for defendants Pathmark Stores, Inc.

(Pathmark) and Klingensmith Associates, LLC (Klingensmith). We affirm.

      On November 27, 2010, Plaintiff Edna Albert suffered personal injuries

when she slipped and fell on a sidewalk outside a Pathmark grocery store.

Pathmark leased the premises from Klingensmith. Plaintiff and her husband

sued Pathmark and Klingensmith for negligence, as well as several doctors and

a hospital for medical malpractice. 1

      Klingensmith is a trust whose only asset is the subject property. In 1988,

Pathmark signed a lease with United Trust Fund Limited Partnership,



1
   Plaintiff's claims against certain doctors and the hospital were voluntarily
dismissed. A jury returned a no cause verdict in favor of Michael C. DiStefano,
M.D. On June 14, 2018, the trial court entered a judgment dismissing plaintiff's
complaint with prejudice. The medical malpractice claim is not before us on
appeal.
                                                                        A-5163-17T3
                                        2
Klingensmith's predecessor in interest, and has operated its store on the property

ever since. The 1988 lease agreement is still operative and is considered a

"triple-net lease." Section 2.1 of the lease agreement states:

            Lessee acknowledges that it has received the [p]remises
            in good order and repair. Lessee, at its own expense,
            will maintain all parts of the [p]remises in good repair
            and good condition . . . and will take all action and will
            make all structural . . . changes and repairs which may
            be required to keep all parts of the [p]remises in good
            repair and condition (including, but not limited to . . .
            all paving [and] sidewalks . . .) in as good a condition
            as they existed at the beginning of the [i]nterim [t]erm
            . . . . [Pathmark] waives the right to require
            [Klingensmith] to maintain, repair or rebuild all or any
            part of the [p]remises . . . .

      Plaintiff alleged she tripped over a gap in the sidewalk created by the

deterioration of an expansion joint between two concrete slabs.           Plaintiff

commissioned two expert reports. The first expert, an architect , visited the

Pathmark store on May 17, 2014, and measured the gap between the two

concrete slabs where plaintiff tripped. He opined the expansion joint gap was

too wide, the expansion joint filler had deteriorated and the gap violated industry

norms thereby creating an uneven walkway. Although he could not tell when

the expansion joint filler began to decay, he concluded the expansion joint was

improperly constructed. Plaintiff's second expert opined the defect was either

present at the time of construction or developed over time. On May 8, 2015,

                                                                           A-5163-17T3
                                        3
both Pathmark 2 and Klingensmith moved for summary judgment. Klingensmith

argued Pathmark had a duty to maintain the sidewalk under the triple-net lease.

In response, plaintiff argued (1) the duty to maintain a premises is a non-

delegable duty and (2) even if it is, section 2.1 of the lease agreement does not

apply because the defect in the sidewalk arose before the lease was entered into.

The judge disagreed and entered summary judgment in defendant's favor. This

appeal followed.

      On appeal, plaintiff argues the trial court erred granting summary

judgment to Klingensmith, the lease provided for Klingensmith's liability and

commercial landowners are obligated to provide a safe premises. Plaintiff also

argued Klingensmith could not delegate the obligation to maintain a safe

premises. We disagree.

      We "review the trial court's grant of summary judgment de novo under the

same standard as the trial court." Templo Fuente De Vida Corp. v. Nat'l Union


2
  Pathmark is a subsidiary of The Great Atlantic & Pacific Tea Company (A&P).
A&P filed for bankruptcy on December 12, 2010. Their reorganization plan was
approved by the bankruptcy court, and they emerged from bankruptcy on March
13, 2012. All claims against A&P that arose prior to March 13, 2012, were
discharged and all claimants were enjoined from pursuing those claims. Before
the trial court, both parties conceded plaintiff could not sue Pathmark.
Therefore, the trial judge granted summary judgment for Pathmark and ordered
Pathmark remain in the case in name only to allocate liability at trial.


                                                                         A-5163-17T3
                                       4
Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016). A motion for summary

judgment should be granted, "if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." R. 4:46-

2(c). We "view the evidence in the light most favorable to the non-moving

party[.]" Mem'l Props., LLC v. Zurich Am. Ins. Co., 210 N.J. 512, 524 (2012).

"Rule 4:46-2(c)'s 'genuine issue [of] material fact' standard mandates that the

opposing party do more than 'point[] to any fact in dispute' in order to defeat

summary judgment." Globe Motor Co. v. Igdalev, 225 N.J. 469, 479 (2016)

(alterations in original) (quoting Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 529 (1995)). "[C]onclusory and self-serving assertions by one of the parties

are insufficient to overcome the motion[.]" Puder v. Buechel, 183 N.J. 428, 440-

41 (2005).

      Plaintiff argues Nielsen v. Wal-Mart Store No. 2171, 429 N.J. Super. 251

(App. Div. 2013), and Meier v. D'Ambose, 419 N.J. Super. 439 (App. Div.

2011), support the proposition that a triple-net lease cannot absolve a landowner

from their non-delegable duty to maintain a premises open to the public, and

Geringer v. Hartz Mountain Development, 388 N.J. Super. 392 (App. Div.


                                                                           A-5163-17T3
                                        5
2006), supports the proposition landowners remain liable for injuries caused by

defects to property that existed at the inception of the lease agreement. These

cases are distinguishable.

      Traditionally, a landlord is not responsible for the maintenance of a leased

premises; rather, the tenant assumes that duty as a condition of possession. See,

e.g., Michaels v. Brookchester, Inc., 26 N.J. 379, 382 (1958).           We have

recognized two "exceptions to the general rule: (1) a landlord is responsible to

use reasonable care with regard to portions of the leased premises which are 'not

demised and remain in the landlord's control[,]'" and "(2) a landlord's covenant

to repair gives rise to a duty to the tenant[.]" McBride v. Port Auth. of N.Y. &

N.J., 295 N.J. Super. 521, 525 (App. Div. 1996) (first alteration in original)

(quoting Michaels, 26 N.J. at 383-85). The lease in McBride also included a

duty-shifting provision, and we said that because neither exception was met, the

lessee, not lessor, was duty-bound to maintain the premises. Id. at 526-27.

      We discussed the exceptions to the general rule further in Meier where we

noted, regardless of the lease terms, a landlord retained a non-delegable duty to

maintain fixtures over which the landlord had exclusive control and access. 419

N.J. Super. at 449. In Meier, it was fair to impose liability on a landlord for the

failure to maintain a furnace system, because the landlord had the incentive and


                                                                           A-5163-17T3
                                        6
was in the best position to maintain permanent and potentially dangerous

fixtures in the leased premises. Id. at 450. To determine whether a duty-shifting

provision in a lease should be ignored, courts, when necessary, should apply the

Hopkins factors and focus on which party had the opportunity and ability to

exercise care. Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 439 (1993).

      Here, Pathmark, not Klingensmith, was in the best position to remedy the

defective sidewalk, and, as a result, section 2.1 controls the allocation of

liability. Plaintiff's reliance on Nielsen is misplaced. The plaintiff in Nielsen

slipped and fell outside a Walmart store. 429 N.J. Super. at 254. Walmart

purchased its store from a developer pursuant to a master deed. Id. at 254-55.

The developer retained the duty to "repair, replace and maintain" the common

areas around the store. Id. at 255. Thus, Walmart argued it had no duty to

maintain the premises outside its store. We disagreed, because Walmart was in

the best position to mitigate the risk of harm on and around its store. Id. at 263.

It was foreseeable that invitees would use the common areas outside the store in

order to patronize the Walmart and potentially suffer injuries caused by defects

just outside the store's perimeter. Ibid.

      Nielsen is different from this case. Section 2.1 of the lease specifically

required Pathmark to maintain the concrete and sidewalks on the leased


                                                                           A-5163-17T3
                                            7
premises. Unlike in Nielsen, the landlord, not the business who invited the

patron onto their property, is seeking to avoid liability.

      Meier also does not help plaintiff's case.         In a commercial lease,

particularly where the lessee is a grocery store conducting business both in and

outside of its store, a sidewalk is not the type of fixture that only the landlord

could reasonably access and maintain. Rather, like in Nielsen, Pathmark is

properly responsible for maintaining the common area outside their store.

      In Geringer, the plaintiff was injured when she tripped and fell on

carpeting in commercial office building and sued the tenant and developer. 388

N.J. Super. at 394-95. The stairway where the plaintiff fell was built by the

tenant pursuant to the terms of a lease agreement between the tenant and

developer. Id. at 395. The lease declared the tenant responsible for constructing

the stairway and shifted the duty to maintain the interior of the premises to the

tenant. Id. at 397. However, per the terms of the lease, the developer retained

the authority to review and sign-off on the plans to build the new stairway. Id.

at 402. As a result, the plaintiff could maintain a claim against the developer

for negligently designing the stairway, because the developer was intimately

involved with its construction. Ibid.




                                                                          A-5163-17T3
                                         8
      Geringer is inapplicable here because in that case there was at least a

genuine dispute of material fact that the developer had constructive notice of the

defect.   Here, section 2.1 of the lease, by implication, held Klingensmith

responsible for all defects arising prior to the inception of the lease. Thus,

plaintiff needed to allege a genuine dispute of material fact that the defect

existed prior to the existence of the lease agreement and that Klingensmith, or

its predecessor in interest, had constructive notice of the defect. However, her

proofs fail to do this. At best, plaintiff's expert opines that the defect was present

since construction of the sidewalk. But plaintiff failed to show when that took

place, let alone that Klingensmith should have known of the defect before the

inception of the lease.       Moreover, we note the lease states Pathmark

acknowledged it took the premises in good order and repair.

      Affirmed.




                                                                              A-5163-17T3
                                          9